United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 22-3021                                                September Term, 2022
                                                                     1:13-cr-00203-RJL-6
                                                     Filed On: November 29, 2022
United States of America,

              Appellee

      v.

Keith Matthews, also known as Bang, also
known as Bain, also known as Bane,

              Appellant


      BEFORE:       Wilkins, Katsas, and Rao, Circuit Judges


                                        ORDER

       Upon consideration of appellant’s petition for panel rehearing filed on October
21, 2022, and the response thereto, it is

      ORDERED that the petition be granted. It is

        FURTHER ORDERED that the opinion issued September 6, 2022, be amended
to clarify that the Court has not resolved the question of how sections 3583(g)(1) and
3583(d) of Title 18 interact in the circumstances of this case.

       The Clerk is directed to issue the amended opinion. The Clerk is further directed
to issue the mandate forthwith.


                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk